DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-11 in the reply filed on 03/11/2022 is acknowledged.
Claims 12-17 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US 2017/0348770).

In regards to claims 1 and 8, Kwon teaches a sintering composition for three-dimensional printing [Abstract].   The composition comprises a one or metallic iron-containing powders and a minor amount of a boron-containing powder as a sintering aid [Abstract, 0004].   By example, Kwon teaches a 420 stainless steel metal powder with boron as a sintering aid added at 0.5%, when sintered at 1250oC had a density of 90.70% [0033-0034, 0045-0046, Table 3].

In regards to claim 2, Kwon further teaches the sintering composition is used in a powder bed and includes a binder [0009, 0028, 0030, claim 17, Fig. 1].

In regards to claim 3, Kwon teaches the limitations of claim 2 as set forth above.  Kwon further teaches the sintering aid is in the form of a powder as is used in a powder bed [0004, 0030-0031, Fig. 1].
In regards to claim 4, Kwon teaches the limitations of claim 3 as set forth above.  Kwon further teaches the first iron powder has a particle size in a range of 10 to 50 microns and the second iron powder has a particle size in the range of 1 to 20 microns thus more than 90% of the iron powder has a diameter of less than bout 50 microns [0008, claim 13].

In regards to claims 9-10, Kwon teaches the limitations of claim 8 as set forth above.  Kwon further teaches an example in which 0.5% by weight of BN [0035, Table 3].  Boron is about 72.8% by weight of the BN and thus of the 0.5% BN, the B is about 0.39% by weight.  This is within the claimed range.

In regards to claim 11, Kwon further teaches by example the metal powder is a 420 stainless steel [0033-0034, Table 3].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2017/0348770) as applied to claim 3 above.

In regards to claims 4-5, Kwon teaches the limitations of claim 3 as set forth above.  Kwon further teaches the first iron powder has a particle size in a range of 5 to 20 microns and the second iron powder has a particle size in the range of 2 to 10 microns thus more than 90% of the iron powder has a diameter of less than about 18 microns [0008].

However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of particles distribution ranges by Kwon, including having 90% of the particles/powder having a diameter of less than about 18 microns.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2017/0348770) as applied to claim 2 above, and in further view of Bai et al. (US 2015/0069649) herein Bai.

In regards to claim 6, Kwon does not expressly teach the sintering aid is incorporated into an ink comprising the binding agent.  Kwon teaches the boron sintering aid may be have a particle size of 0.01 to 1 microns [0008].
Bai teaches a 3D printing process which utilizes a printable fluid comprising a binder and nanoparticles [Abstract].  The nanoparticles enable low temperature interparticle binding of the build material powder particles (i.e., a sintering aid) [Abstract, 0010, 0017].  The build material is a metal powder onto which the printable fluid is patterned [0003, 00014].  The nanoparticles may be a metal, ceramic, metal alloy or intermetallic compound [0016].
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2017/0348770) as applied to claim 1 above, and in further view of Heikkila (US 2015/0080495).

In regards to claim 7, Kwon does not expressly teach the metal material comprises a filament and at least one sintering aid is incorporated in the filament.
Heikkila teaches composite compositions for 3D printing [Abstract].  Heikkila teaches composites of metals, inorganic particles, ceramic particles, glass bubble particles, polymers, interfacial modifiers, other additives are formed into a filament for 3D printing [0170].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the sintering composition of Kwon including the iron powder and sintering aid in the filament of Heikkila.  One would have been .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure of 3D printing materials including metal particles includes: Mark (US 2018/0154437), Uetani et al. (US 2015/0125334), Jandeska et al. (US 2006/0045787) and Kusahara et al. (US 2016/0236412).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784